95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.EIGHT FIREARMS;  One Ballast With Reflector and Sodium Bulb,Defendants-Appellees,Frederick James DEXTER, Party in Interest-Appellant.
No. 95-1931.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1996.Decided Aug. 27, 1996.

Frederick James Dexter, Appellant Pro Se.  Betty Adkins Pullin, Assistant United States Attorney, Charleston, West Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's judgment granting the government's summary judgment motion and ordering the forfeiture of Appellant's property.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error in the district court's denial of relief on Appellant's Eighth Amendment, Fourth Amendment, and due process claims.  Accordingly, we affirm on the reasoning of the district court.   United States v. Eight Firearms, No. CA-94-980-2 (S.D.W.Va. Apr. 10, 1995).  As to Appellant's claim that the forfeiture of his property violated the Double Jeopardy Clause, we affirm.  See United States v. Ursery, --- U.S. ---, 64 U.S.L.W. 4565 (U.S. June 24, 1996) (Nos.95-345, 95-346).  We deny Appellant's motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.